DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5- 7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarantino (US 2020/0260692), in view of Zhao et al (US 2016/0302386), further in view of Young et al (US 2020/0053315).



Claims 1, 12 and 20.  Tarantino teaches an apparatus and method comprising: a communication interface configured to connect the apparatus to a robot (Abstract, fig 6 and 7), an electronic animal leash that has built in sensors, however leash is not configured to be connected to a robot, but a real animal ; a location information receiver configured to receive location information of the apparatus (para 0061, a GPS used to determine the location of the apparatus) ; Tarantino discloses the pedometer for the device that counts the steps and the speed of the user (para 0061), however silent on disclosing at least one sensor comprising a biometric information sensor configured to acquire biometric information of a user; Zhao an art of record teaches wearable device that can control the virtual leash on an animal and is configured to : generate exercise information of the user based on at least one of the location information of the apparatus, the biometric information of the user acquired through the biometric information sensor of the apparatus (Zhao para 0033, Application 134 contains various applications among the exercise and health including blood sugar measurement with the wearable device  FIG 1 and Abstract) , or step count information acquired through a pedometer of the apparatus (Tarantino para 0061), Tarantino and Zhao both teaches the smart leashes or control device used for the real animal, however silent on disclosing generate a control signal for controlling at least one of a moving direction or a moving speed of the robot, based on the location information of the apparatus or information acquired through the at least one sensor, and control the communication interface to transmit the generated control signal to the robot; Young an art of record teaches a robot that is controlled by a user device and wirelessly connected to the robot (FIG 1, robot dog is controlled by the TV or Smartphone 0047, Summary, TV or the device accepts commands from the authorized user para 0023, and the commands directly controls the robot 0041), therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of the application to modify Young’s invention to have an wearable leash like Tarantino’s with the biometric information of Zhao so that a user can jog or run with their pet robot and the exercise information is recorded and monitored accordingly without causing a major health risk.  

Claims 2 and 13. The apparatus according to claim 1, wherein the biometric information sensor is configured to contact a part of the user's body to acquire the biometric information, the biometric information includes at least one of heart rate, pulse characteristics, body temperature, water content, and oxygen saturation of the user (as stated above Zhao para 0033, Application 134 contains various applications among the exercise and health including blood sugar measurement with the wearable device  FIG 1 and Abstract), and the exercise information includes at least one of a moving distance, a step count, and the acquired biometric information (Tarantino para 0061).  


Claims 4 and 15. The apparatus according to claim 1, wherein the biometric information sensor is configured to detect the user's heart rate, and wherein when the user's heart rate detected by the biometric information sensor is higher than a reference heart rate the control signal is for reducing the moving speed of the robot (Young discloses para 0052, where the robot dog can measure the vitals of the user’s health and take action such as calling the emergency service and providing the location of the user).  

Claims 5 and 16. The apparatus according to claim 1, wherein the at least one sensor further comprises a distance sensor configured to detect a distance between the robot and the apparatus, and wherein when the detected distance is shorter than a reference distance, the control signal is for increasing the moving speed of the robot (para, 0046, 0062-0063) Tarantino teaches the distance sensor and the speed of the user holding the apparatus.  

Claims 6 and 17. The apparatus according to claim 1, wherein the at least one sensor further comprises a distance sensor configured to detect a distance between the robot and the apparatus, and wherein when the detected distance is longer than a reference distance, the control signal is for reducing the moving speed of the robot or changing the moving direction of the robot (para, 0046, 0062-0063) Tarantino teaches the distance sensor and the speed of the user holding the apparatus. 

Claims 7 and 18. The apparatus according to claim 6, wherein the apparatus includes at least one of a display, a speaker, a light source, and a vibration motor, and wherein the processor is further configured to: re-detect the distance between the robot and the apparatus after a predetermined time elapses from a time point when the control signal is transmitted, and when the re-detected distance is longer than the reference distance, output a notification through the at least one of the display, the speaker, the light source and the vibration motor (FIG 5, shows the apparatus includes various notification and light display to notify users or distance and speed along with the temperature).  


Claim 9. The apparatus according to claim 1, Tarantino is silent on disclosing an input interface configured to receive an adjustment request for adjusting the moving speed or the moving direction of the robot, wherein the control signal is for controlling the moving speed or the moving direction of the robot according to the received adjustment request Young an art of record teaches a robot that is controlled by a user device and wirelessly connected to the robot (FIG 1, robot dog is controlled by the TV or Smartphone 0047, Summary, TV or the device accepts commands from the authorized user para 0023, and the commands directly controls the robot 0041),.  

Claim 10. The apparatus according to claim 1, further comprising: a cable connected to the robot, the cable including a power cable; and a battery, wherein the processor is further configured to: acquire battery level information of a battery of the robot through the communication interface; and transfer power from the battery of the apparatus to the battery of the robot through the power cable, based on the acquired battery level information (FIG 5, shows Tarantino teaches the battery life information and the leash is connected to the animal instead of the robot, claim 1, provided the obviousness reasoning).  

11. The apparatus according to claim 1, further comprising a memory, wherein the processor is further configured to store the exercise information in the memory of the apparatus, or control the communication interface to transmit the exercise information to a server or to a mobile terminal of the user (as stated above Zhao para 0033, Application 134 contains various applications among the exercise and health including blood sugar measurement with the wearable device  FIG 1 and Abstract).  

Allowable Subject Matter
Claims 3, 14 and 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619